It was not error to overrule the certiorari.
                        DECIDED FEBRUARY 5, 1940.
The defendant was charged with operating a lottery, known as the number game, for the purpose of hazarding money. The undisputed evidence showed that the particular scheme for such hazarding required in its operation several or more persons (some to write the tickets or chances, some, known as "pick-up" men, to pick them up and take them to "headquarters," and others at "headquarters" to add up and assort the tickets). The evidence, direct and circumstantial, for the State, authorized the judge, trying the case without the intervention of a jury, to find that the accused participated in said scheme by writing some of the lottery tickets; and the offense charged being a misdemeanor, the court properly adjudged him guilty as a principal. See Guthas v. State, 54 Ga. App. 217 (4) (187 S.E. 847). The judge of the superior court did not err in overruling the certiorari.
Judgment affirmed. MacIntyre and Guerry, JJ., concur.